DANIEL, Chief Judge.
Defendant, Warren Anderson, appeals the fifteen year sentence imposed by the sentencing court following his plea of nolo contendere to a violation of community control. Defendant contends, and the state properly concedes, that the sentencing court erred by exceeding the one-cell bump-up permitted in violation cases. Hamilton v. State, 548 So.2d 234 (Fla.1989); Franklin v. State, 545 So.2d 851 (Fla.1989); Lambert v. State, 545 So.2d 838 (Fla.1989). Accordingly, defendant’s sentence is vacated and this matter remanded for resentenc-ing.
Sentence VACATED; case REMANDED. .
HARRIS and PETERSON, JJ., concur.